Citation Nr: 0317815	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  The veteran died in July 2000.  The appellant is the 
veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an September 2000 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant is not helpless or blind or nearly helpless 
or blind, and/or a patient in a nursing home because of 
mental or physical incapacity; she does not require the daily 
assistance of another person to perform the activities of 
daily living or to protect herself from the dangers of her 
environment.

2.  The appellant is not substantially confined to her home 
or immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout her 
lifetime.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension benefits 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1502(b), 1541(d) (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2002).  

2.  The requirements for special monthly pension benefits 
based on being housebound have not been met.  38 U.S.C.A. 
§§ 1502(c), 1541(e) (West 2002); 38 C.F.R. § 3.351 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's 
September 2000 decision, July 2001 statement of the case, and 
September 2001 letter, which discussed the directives 
pertinent to VCAA, informed the appellant of the information 
and evidence needed to substantiate her claim and complied 
with VA's notification requirements.  She was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim and notice of 
how her claim was still deficient.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on her claim.  In addition, the appellant has 
been afforded a VA examination, which the Board finds 
adequate for resolving the issues on appeal.  In sum, the 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the appellant.





Background

The veteran died in July 2000.  The appellant, his widow, 
applied for VA death pension benefits in August 2000.  In 
September 2000, she was awarded improved death pension 
benefits, but her claim for special monthly pension on 
account of need for regular aid and attendance or on account 
of being housebound was denied.  She appealed that 
determination.  

In particular, the appellant asserts that her private 
physician has found her to be housebound and in need of 
regular aid and attendance due to her multiple disabilities.  
She maintains that her private physician's opinion should be 
given greater probative weight than the opinion of a VA 
physician, who determined that she was not housebound and/or 
in need of regular aid and attendance.

A review of the record shows that the appellant was examined 
by Daphne Norwood, M.D., in August 2000.  Dr. Norwood 
reported that the appellant had arrived by car to the 
examination.  She was 74 years old, 202 pounds, and five foot 
three inches tall.  Her posture was kyphotic, her nutrition 
was good, her gait was normal, her blood pressure was 150/90, 
her pulse rate was 62 and regular, and her respiratory rate 
was 20.  She indicated that the appellant spent no time 
bedridden in an average day.  Dr. Norwood also reported that 
the appellant was able to walk despite having arthritis and 
did so without the assistance of a cane.  Range of motion and 
strength of the shoulders, elbows, hips, and thighs was full.  
Range of motion was also full for the knees, ankles, and 
feet.  She had crepitus in her knees, ankles, and feet.  She 
had evidence of diabetic neuropathy in her feet.  Heberden's 
nodes were noted in the 5th finger of each hand.  Examination 
of her spine was positive for kyphosis and there was mild 
tenderness of the paraspinal muscle of the low back.  It was 
noted that the appellant had back pain.  Dr. Norwood 
indicated that the appellant had had Type 2 diabetes mellitus 
for over 10 years.  There was evidence of osteoarthritis 
affecting her hands, knees, and ankles.  It was noted that 
she was receiving treatment for hypertension.  Her corrected 
visual acuity was 20/50 in the right eye and 20/40 in the 
left eye.  It was noted that her visual acuity was not 5/200 
or less in either eye.  Dr. Norwood reported that the 
appellant could feed herself unassisted.  However, she opined 
that the appellant required aid to attend to the wants of 
nature and to protect herself from hazards and dangers 
incident to her daily environment due to mental or physical 
condition.  Dr. Norwood reported that the appellant's sister 
stayed with her at night.  She stated that the appellant was 
competent.  The diagnoses were Type 2 diabetes mellitus; 
bilateral cataracts; hypertension; osteoarthritis of the 
knees, ankles, and hands; chronic intermittent back pain, and 
reactive depression, recent bereavement.  

In April 2001, the appellant was afforded a VA examination.  
At that time, it was noted that the appellant was 75 years 
old.  The examiner recorded the appellant's report of her 
medical history, which was accurate, and noted that the 
appellant brought copies of her medications as prescribed by 
Dr. Norwood.  With regard to her eyes, the appellant was 
status post left cataract surgery as well as a cataract 
present on the right side.  It was noted that the appellant 
wore glasses.  She denied a history of glaucoma or tunnel 
vision. She also denied a history of sinus congestion or 
drainage, sore throat, or dysphagia.  The appellant stated 
that she did not have shortness of breath, chronic cough, 
chest pain, arrhythmia, or lower extremity edema.  She 
indicated that she did not have any nausea, vomiting, 
diarrhea, colic, melena, but stated that she did have 
occasional reflux.  She denied having nocturia, dysuria, and 
hematuria.  The appellant reported having normal Pap smears 
with a history of a yeast infection.  Musculoskeletal review 
revealed a history of a back injury and a pinched nerve which 
was no longer a problem.  She did have some right ankle pain 
on occasion with popping.  The appellant related that she had 
pain in her two thumbs, but no swelling of the hands or 
thumbs.  The appellant indicated that she did not have 
swelling of the ankles.  She denied having any other muscle 
aches, joint aches, or joint swelling.  Neurologically, the 
appellant denied having seizures and tremors.  She did have 
some numbing of the feet, bilaterally.  The appellant 
indicated that she checked her blood sugars daily and they 
were usually below 120.  She stated that she had had no 
hypoglycemic episodes in the last year.  

Physical examination revealed that her weight was 192, height 
was 5 foot 7 inches, blood pressure was 154/80, heart rate 
was 68, respirations were 16, and body mass index 30.  The 
appellant appeared neatly dressed, had normal posture, normal 
gait, and her state of nutrition seemed adequate.  Skin 
examination revealed onychomycosis on the right great toenail 
beds, bilaterally.  Hemic and lymphatic examination revealed 
no cervical, supraclavicular or axillary adenopathy.  Head 
examination was normocephalix without any lesions, scars, or 
deformity.  Eye examination revealed that peripheral vision 
was intact.  Ears examination showed that the canals were 
clear, tympanic membranes were intact, and there was no 
discharge.  The nose examination was normal and sinuses were 
nontender to palpation.  The mouth examination revealed that 
oral mucosa was pink and moist, there were no lesion, the 
posterior pharynx was clear without erythema or exudates, and 
there was minimal drainage.  Neck examination showed no 
cervical  lymphadenopathy.  The thyroid was not palpable.  
Chest examination was clear to auscultation at 16 
respirations per minute.  Cardiovascular examination revealed 
heart rate of 68 with regular rate and rhythm, no murmurs, 
heaves, or thrills.  No carotid bruits noted.  There was no 
lower extremity edema.  Dorsalis pedis pulse and 
posterotibial pulse were 2+ and equal bilaterally.  Abdomen 
examination revealed that bowel sounds were hyperactive in 
all 4 quadrants.  There were no organomegaly, masses, or 
hernias.  Endocrine examination appeared within normal 
limits.  Musculoskeletal examination revealed that there was 
no deformity, swelling, or effusion of the right ankle.  
Range of motion was full.  On the left, range of motion was 
also full, but there was moderate crepitus.  In the hands, 
there was no joint swelling and range of motion of the thumbs 
was full.  However, there was mild crepitus of the thumbs 
bilaterally.  The appellant exhibited full range of motion of 
the spine and there was no pain to palpation of the vertebral 
processes.  There was no paraspinal muscle spasms palpated.  
There was no S1 joint tenderness.  No deformity of the back 
was demonstrated.  Neurological examination revealed that the 
appellant was oriented times 3.  Her gait, stance, and 
coordination were normal.  Cranial nerves II-XII appeared to 
be intact.  Patella and Achilles deep tendon reflexes were 1+ 
and zero, bilaterally, respectively.  Sensation was intact to 
light touch in the upper extremities and was diminished in 
the lower extremities in the feet bilaterally in a 
nondermatonal pattern; however, it was intact just proximal 
to the ankle and was also intact about the feet to more 
painful stimuli.  Motor strength was within normal limits for 
upper and lower extremities.  Grip strength was within normal 
limits.  Psychiatric examination was unremarkable.  

The diagnoses were hypertension, diabetes mellitus Type 2, 
degenerative joint disease and arthralgia of the thumbs and 
ankles, history of depression, and history of back pain, 
better now by appellant's report.  The examiner noted that 
the appellant did drive herself and could drive her car.  She 
had recently moved from her home to an apartment in which 
there was assistance if she needed it.  However, the 
appellant indicated that she had not needed any assistance to 
this point.  It was noted that she was able to take her own 
medication.  She also did her own shopping, cooking, and 
financing.  In fact, the examiner noted that the appellant 
continued to get out and on occasion do some yard work.  The 
examiner concluded that the appellant was not in need of 
regular aid and attendance.  


Analysis

Increased pension benefits are payable to a surviving spouse 
who needs regular aid and attendance.  38 U.S.C.A. § 1541(d), 
(e); 38 C.F.R. § 3.351(a)(5).

The appellant is in need of regular aid and attendance if she 
is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
for establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; whether the appellant is a 
patient in a nursing home because of incapacity; or whether 
the appellant establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the appellant to dress or undress 
herself; to keep herself ordinarily clean; whether she 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed herself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect herself from hazards 
or dangers incident to her daily environment.  It is only 
necessary that the evidence establish the appellant is so 
helpless as to need regular aid and attendance not that there 
be a constant need.  If the appellant is not in need of 
regular aid and attendance, consideration will be given as to 
whether the appellant is housebound. 38 C.F.R. § 3.351(d).

After a full review of the record, the Board concludes that 
the appellant is not entitled to an increased rate of pension 
benefits due to the need for regular aid and attendance.  
Although the Board recognizes that the appellant suffers from 
multiple disabilities, the criteria for granting special 
monthly pension benefits for regular aid and attendance are 
quite specific.  The appellant has not contended or 
demonstrated that she is living in a nursing home.  She lives 
in an apartment-type of complex where assistance is 
available, if needed.  It is not a nursing home.  38 C.F.R. 
§ 3.351.  The competent evidence also shows that her visual 
acuity is not 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  
Likewise, the competent evidence establishes that the 
appellant does not have any special prosthetic or orthopedic 
appliances and she is  able to dress and undress herself, 
keep herself ordinarily clean, feed herself, and attend to 
the wants of nature.  She is not bedridden.  Although Dr. 
Norwood indicated that she was unable to attend to the wants 
of nature, the current VA examination shows otherwise.  The 
Board finds this examination report to be more probative 
because it is more recent and it is consistent with both 
physical examinations.  The appellant does not have any 
issues regarding urinary or bowel control nor does she 
require any assistance with bathing or eating or other 
personal functions.  There is simply no foundation in the 
medical reports which provides substantiation for Dr. 
Norwood's conclusion that she is unable to attend to the 
wants of nature.  

Additionally, the competent evidence establishes that she 
does not have any mental or physical impairment which 
requires assistance on a regular basis to protect herself 
from hazards or dangers incident to her daily environment.  
Dr. Norwood indicated otherwise and noted that the 
appellant's sister stayed with her at night.  However, the 
appellant herself admitted to the VA examiner that she had 
not needed assistance.  She was able to drive and take 
herself places, to include to the examination and shopping, 
she was able to take her own medications and cook, she was 
able to take care of her finances, and she was able to get 
out when she wanted to go places.  In addition, she even 
indicated that she engaged in occasional yard work.  The 
Board finds that the opinion of the VA examiner is more 
probative than Dr. Norwood's opinion.  The reasons are 
twofold.  First, as noted, the appellant herself has admitted 
that she has not thus far needed the assistance of another 
person.  Second, Dr. Norwood did not provide an explanation 
for her opinion.  In her report, she detailed the physical 
examination in which the appellant's disabilities were 
identified and described.  She then indicated that the 
appellant could not protect herself from hazards and dangers 
incident to her daily environment due to mental or physical 
condition.  She did not explain why the appellant's 
disabilities rendered her unable to protect herself from 
hazards and dangers incident to her daily environment due to 
mental or physical condition.  Conversely, the VA examiner 
also detailed the physical examination in which the 
appellant's disabilities were identified and described.  The 
VA examiner indicated that the appellant did not require aid 
to protect herself from hazards and dangers incident to her 
daily environment due to mental or physical condition.  The 
VA examiner indicated that this was because the appellant was 
able to get around on her own and was actually reasonably 
active and independent as described above.  The appellant's 
report of her own limitations and abilities was recorded and 
discussed.  The report basically shows that while the 
appellant has several medical disabilities, she is still able 
to take care of her needs within her home, to get out on her 
own, and to basically take care of herself in general.  The 
appellant does not need significant help with her activities 
of daily living.  Moreover, the Board notes that the VA 
examination was conducted over 7 months after Dr. Norwood's 
examination.  The appellant was no longer exhibiting any 
appreciable psychiatric symptoms and apparently was no longer 
having her sister stay with her at night.  Accordingly, the 
Board places more probative weight of the VA examiner's 
opinion.  

Therefore, the requirements for special monthly pension 
benefits based on the need for regular aid and attendance 
have not been met. 

As noted, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The appellant's disabilities do not debilitate her 
to the extent that she requires the regular aid and 
attendance of another person as specified by the criteria in 
38 C.F.R. §§ 3.351(b) and (c), 3.352(a).  Therefore, the 
appellant does not qualify for special monthly pension based 
the need for regular aid and attendance.

If a surviving spouse does not qualify for special monthly 
pension based on the need for regular aid and attendance, she 
may be entitled to special monthly pension if she is found to 
be housebound as contemplated under 38 C.F.R. § 3.351(e).  
The surviving spouse is deemed housebound when she is 
substantially confined to her home or immediate premises by 
reason of disability or disabilities which it is reasonably 
certain will remain throughout her lifetime.  In this case, 
the Board finds that the appellant also does not meet the 
criteria for housebound benefits.  As indicated above, the 
most probative evidence is the VA examination report.  At the 
time of that examination, the appellant clearly indicated 
that she was in fact engaging in activities outside her home 
at will.  She came to this examination, and, in fact Dr. 
Norwood's examination, by herself, having driven herself.  As 
noted, she told the VA examiner that she had not needed 
assistance and that she left her home regularly to go grocery 
shopping and to get "out and about."  

In light of the foregoing, the Board finds that the appellant 
is not substantially confined to her home or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout her lifetime.  
Thus, the requirements for special monthly pension benefits 
based on account of being housebound have not been met. 

Because the evidence is not evenly balanced, the rule 
affording the appellant the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990)


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance is denied.  

Entitlement to special monthly pension benefits based on 
account of being housebound is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

